Citation Nr: 1617132	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  13-21 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from August 10, 1970, to September 18, 1970.   
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the matter has since been transferred to the RO in Muskogee, Oklahoma.

Pursuant to the appellant's request, he was scheduled for a video conference hearing in March 2016, for which he failed to report.  A postponement was not requested or granted.  The appellant has not asserted any good cause for missing the hearing or requested that it be re-scheduled.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.702 (2015).  


FINDING OF FACT

The appellant did not have 90 days of service. 


CONCLUSION OF LAW

The legal criteria for basic eligibility for entitlement to special monthly pension benefits have not been met. 38 U.S.C.A. §§ 101 , 103, 1503, 1541, 5312 (West 2014); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In the decision below, the Board has determined that there is no legal entitlement to the claimed benefit as a matter of law.  The notice provisions and duty to assist provisions are not applicable to a claim, where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  As there is no dispute as to the underlying facts of this case, and as the Board has denied the claim as a matter of law, the notice and duty to assist provisions are inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 165, 179   (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001).

Law and Analysis

Pension is a benefit payable by VA to veterans of a period of war who meets the service requirements prescribed in 38 U.S.C.A. § 1521(j)  because of a disability, or to survivors of such veterans.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  Basic entitlement exists if (i) the veteran served in the active military, naval or air service for 90 days or more during a period of war; (ii) is permanently and totally disabled from nonservice-connected disability not due to his or her own willful misconduct; and (iii) meets the net worth requirements under 38 C.F.R. § 3.274  and does not have an annual income in excess of the Maximum Annual Pension Rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. § 3.3(a).

With regard to the necessary service requirements in particular, a veteran meets this condition if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a) .

Unfortunately, in this case the appellant does not meet the service requirement for eligibility for receipt of special monthly pension because the evidence shows he did not serve 90 days of active service.  The appellant's DD 214 reflects that he served in the United States Army from August 10, 1970, to September 18, 1970, which totals 39 days.    

The appellant has not disputed his service dates, and in fact, his representative specifically indicated that he did to have at least 90 days of consecutive service.  See March 2016 Informal Hearing Presentation.  Also, he has offered no arguments to support his claim other than to state that he met three out of the four qualifications for the benefit, so he should get it.  See id; April 2011 Notice of Disagreement and March 2016 Informal Hearing Presentation.  The Board is sympathetic to the appellant's circumstances; however, without the requisite period of service, there is no legal basis upon which the claim may be granted.  It is not enough to meet three of the four requirements. Therefore, the appeal for entitlement to VA special monthly pension benefits is denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426  (1994).


ORDER

Entitlement to special monthly pension is denied. 



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


